DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

a plug-in sensor … configured to determine intake air in claim 10.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites that “with the exception of the innermost grating ring which does not have any grating struts on an inner side, the grating strut thickness of all grating struts, which are situated on a side of a grating ring facing toward the center axis is less in the sectional plane extending perpendicular to the center axis than the grating strut thickness of grating struts, which are situated on a side of the grating ring facing away from the center axis” in lines 4-8.  It is unclear how the exception of the innermost grating ring defines the scope of the claim when the subsequent limitations refer to thicknesses of grating struts rather than grating rings.  The examiner has interpreted the claim to mean that the grating struts further from the center are thicker than grating struts closer to the center.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Improving air measurement accuracy in VAV terminal units using flow conditioners” by Liu et al. (“Liu”) as listed in the IDS dated 9/16/2020.

As for claim 10, Liu discloses a sensor system for determining the intake air mass of an internal combustion engine, the sensor system comprising:
a plug-in sensor (Airflow Sensor; Fig. 4), situated in a flow tube (Fig. 4), configured to determine intake air flowing in the flow tube in a main flow direction; and
at least one grating (Fig. 3d) situated upstream from the plug-in sensor in the main flow direction (see Fig. 4), the grating being formed annular-shaped around a center axis (“center axis” in annotated Fig. 3d below) of the flow tube which extend in a direction of the main flow direction (see Fig. 3d), the grating including grating rings (see 

As for claim 11, Liu discloses that each grating strut of the grating struts has a grating strut thickness in the sectional plane extending perpendicularly to the center axis and viewed in a direction perpendicular to side walls of the grating strut, and with the exception of the innermost grating ring which does not have any grating struts on an inner side, the grating strut thickness of all grating struts, which are situated on a side of a grating ring facing toward the center axis is less in the sectional plane extending perpendicular to the center axis than the grating strut thickness of grating struts, which .

    PNG
    media_image1.png
    583
    883
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,826,955 issued to Zurek et al. (“Zurek”) in view of U.S. Patent 8,132,961 issued to England et al. (“England”).

As for claim 10, Zurek discloses a sensor system (Fig. 8) for determining the intake air mass of an internal combustion engine, the sensor system comprising:
a plug-in sensor (10), situated in a flow tube (Fig. 304), configured to determine intake air flowing in the flow tube in a main flow direction.
Zurek does not disclose at least one grating situated upstream from the plug-in sensor in the main flow direction.
However, England discloses at least one grating (20; Fig. 7) situated upstream from a sensor in a main flow direction (col. 1, lines 28-31), the grating (20) being formed annular-shaped around a center axis (22) of the flow tube which extend in a direction of the main flow direction (Figs. 5 and 7), the grating including grating rings (between 22, 24 and between 24, 26), and grating struts (between adjacent pairs of slotted holes 24 and between adjacent pairs of slotted holes 26) extending radially with respect to the center axis and the grating rings (Fig. 7), the grating rings and grating struts forming passages (24, 26) between them for the intake air flowing in the main flow direction, the 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the sensor system of Zurek by including the grating as disclosed by England in order to improve flow measurement capability while minimizing pressure loss (England: col. 2, lines 49-57).

As 11, Zurek as modified by England discloses that each grating strut of the grating struts has a grating strut thickness in the sectional plane extending perpendicularly to the center axis and viewed in a direction perpendicular to side walls of the grating strut (England: see Fig. 7), and with the exception of the innermost grating ring which does not have any grating struts on an inner side, the grating strut thickness of all grating struts, which are situated on a side of a grating ring facing toward the center axis is less in the sectional plane extending perpendicular to the center axis than the grating strut thickness of grating struts, which are situated on a side of the grating 

As for claim 12, Zurek as modified by England discloses that each of the grating rings has a lesser grating ring thickness on its upstream end than on its downstream end (England: see Fig. 5, where 12 and 14 correspond to the slotted holes defined by the grating rings and also Fig. 6 and col. 4, lines 18-21).

As for claim 13, Zurek as modified by England discloses that the grating ring thickness widens uniformly viewed in the main flow direction (England: see Fig. 5, where 12 and 14 correspond to the slotted holes defined by the grating rings and also Fig. 6 and col. 4, lines 18-21)

As for claim 14, Zurek as modified by England discloses that each of the grating struts has a lesser grating strut thickness on its upstream end than on its downstream end (England: see Fig. 5, where 12 and 14 correspond to the slotted holes defined by the grating rings and also Fig. 6 and col. 4, lines 18-21).

As for claim 15, Zurek as modified by England discloses that the grating strut thickness widens uniformly, viewed in the main flow direction (England: see Fig. 5, where 12 and 14 correspond to the slotted holes defined by the grating rings and also Fig. 6 and col. 4, lines 18-21).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,826,955 issued to Zurek et al. (“Zurek”) in view of U.S. Patent 8,132,961 issued to England et al. (“England”) as applied to claim 10, further in view of U.S. Patent 9,506,484 issued to Brown (“Brown”).

As for claim 16, Zurek as modified by England discloses the sensor system as recited in claim 10.
Zurek as modified by England does not discloses that the grating also includes, in addition to the innermost grating ring, at least two grating rings which are situated between the innermost grating ring and the grating edge.
However, Brown discloses a grating that also includes, in addition to an innermost grating ring, at least two grating rings which are situated between the innermost grating ring and a grating edge (see Fig. 7).  Brown discloses that the number of grating rings can be chosen to optimize the performance of the grating (col. 9, lines 20-26).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the grating of Zurek and England to include the grating rings as disclosed by Brown in order to optimize the performance of the grating (Brown: col. 9, lines 20-26).

As for claim 17, Zurek as modified by England discloses the sensor system as recited in claim 10.

However, Brown discloses an innermost grating ring that is connected via four grating struts to a second grating ring surrounding the innermost grating ring, and the second grating ring is connected via four grating struts to a third grating ring surrounding the second grating ring, and the third grating ring is connected via eight grating struts to the grating edge (see Fig. 7).
Brown discloses that the number of grating rings and grating struts can be chosen to optimize the performance of the grating (col. 9, lines 20-26).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the grating of Zurek and England to include the grating rings and grating struts as disclosed by Brown in order to optimize the performance of the grating (Brown: col. 9, lines 20-26).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,826,955 issued to Zurek et al. (“Zurek”) in view of U.S. Patent 8,132,961 issued to England et al. (“England”) as applied to claim 10, further in view of U.S. Patent 5,253,517 issued to Molin et al. (“Molin”).


Zurek as modified by England does not discloses that the grating extends in the direction of the center axis over a length of 15 to 25 mm into the flow tube.
However, Molin discloses a grating that extends in the direction of the center axis over a length of at least 7 mm into the flow tube may be advantageous (col. 4, lines 64-68). It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See MPEP 2144.04 (IV)(A) and In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It has also been held that the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.  See MPEP 2144.05(II)(A).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the thickness of the grating of Zurek and England to extend by the claimed amount in order to achieve the predictable result of improving flow measurement capability while minimizing pressure loss (England: col. 2, lines 49-57) by an advantageous and optimal amount.

Response to Arguments
Applicant's arguments filed 11/10/2021 have been fully considered but they are not persuasive.
On page 4 of the Remarks, Applicant argues that England does not disclose the claimed grating struts.  Applicant argues that, instead, England discloses slotted holes.  The examiner respectfully disagrees.  The grating struts of England are portions of the plug 20 that define slotted holes 24 and 26, similar to Liu (in which portions of the flow conditioner that define the holes are the claimed struts as shown in the rejection of claim 10 by Liu).  The slotted holes of England are the passages for the intake air in combination with Zurek.
On pages 4-5 of the Remarks, Applicant argues that Liu does not disclose the claimed grating struts. The examiner respectfully disagrees.  The grating struts of Liu are shown in the annotated figure of the rejection.  The perforated disk of Liu is considered to be a grating because the perforated disk has the claimed grating rings and grating struts as shown in the annotated figure.
On page 5 of the Remarks, Applicant argues that the sensor device of Liu cannot be used in a motor vehicle.  The examiner respectfully disagrees.  The examiner notes that the preamble of claim 1 merely describes the intended use of the sensor system and does not structurally distinguish the claimed invention over the prior art.  Furthermore, the sensors of Liu are part of a VAV box that is plugged into the end of the flow tube as shown in Figs. 4a-4c of Liu; therefore the sensors are plug-in sensors.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853